Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:  Claim 5 calls the third electrode being the guard electrode 142; yet the specification identifies the third electrode as electrode 150, not the guard electrode 142.  The inconsistency is a problem.  (Note that Claim 6 (original) expressed that the guard electrode is not the third electrode)  As a result, claim 5 is not consistent with the specification.  Either (1) the specification may be amended to overcome the objection, or (2) the claim(s) may be amended to overcome the objection, or (3) possibly something can be provided in subsequent REMARKS that could satisfactorily address such.    
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Claim 5 calls the third electrode being the guard electrode 142; yet the specification identifies the third electrode as electrode 150, not the guard electrode 142.  The inconsistency is a problem.  (Note that Claim 6 (original) expressed that the guard electrode is not the third electrode)  As a result, claim 5 is not consistent with the specification.  Either (1) the specification may be amended to overcome the objection, or (2) the claims may be amended to overcome the objection, or (3) possibly something can be provided in subsequent REMARKS that could satisfactorily address such.     
Appropriate correction is required.

Claims 1, 3-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	As to claim 1, this claim is not consistent with the specification and drawings.  Consider that the connection arrangement 170 is not secured to “the first set” (line 7) of electrodes 132, 134 and insulation 166 by “a solder connection” (line 8), because the specification/drawings requires 2 such solder connections 172,174 for such.  No single solder connection (“a solder connection”, line 8) serves to connect the electrodes 132,134 to the connection arrangement 170.
	As to claim 1, lines 8,9 are not consistent with the specification/drawing.  See that the disclosed connection arrangement 170 does not fix (‘fixing”, line 8) the second electrode 134 (which is one of “the first set of electrodes” (line 8)) in relation to the insulation 166, as the second electrode 134 is attached to the insulation 166.1  (See the drawing on the next page)


    PNG
    media_image1.png
    796
    543
    media_image1.png
    Greyscale
	


	As to claim 1, this claim lacks a period, suggestive that the claim may have been intended to include additional limitations that that presently listed.
	As to claim 8, this claim is not consistent with the specification and drawings.  Consider that the connection arrangement 170 is not secured to “the first set” (line 8) of electrodes 132, 134 and insulation 166 by “a solder connection” (line 9), because the specification/drawings requires 2 such solder connections 172,174 for such.  No single solder connection (“a solder connection”, line 9) serves to connect the electrodes 132,134 to the connection arrangement 170.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Claim 4 states that the second electrode134 is “fitted” to the insulation.